          Case 1:19-cr-10163-IT Document 202 Filed 05/11/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                    *
                                            *
              v.                            *             Criminal No. 1:19-cr-10163-IT-3
                                            *
STEVEN MIRANDA,                             *
                                            *
              Defendant.                    *

                                   PARTIAL JUDGMENT

                                         May 11, 2020
TALWANI, D.J.

       Pursuant to this court’s Memorandum & Order [#201] dated May 11, 2020, the court

enters judgment of Acquittal of Defendant Steven Miranda as to the charge in Count One of the

Indictment [#15] that 40 grams or more of a mixture and substance containing a detectable

amount of fentanyl were reasonably foreseeable by, and attributable to Defendant Miranda.

Accordingly, 21 U.S.C. § 841(b)(1)(B)(vi) is not applicable to Defendant Miranda.

       IT IS SO ORDERED.

                                                          /s/ Indira Talwani
                                                          United States District Judge
